UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 15-1368


MICHAEL EUGENE OWENS, d/b/a The Pink House at Charlotte,
d/b/a Pink Tie Ball, d/b/a Dress Like a Winner, d/b/a
Owen's Hauling Company, d/b/a The Owen's Report, d/b/a Ties
on Wheels, d/b/a Yomon,

                Plaintiff - Appellant,

          v.

MAJOR LEAGUE BASEBALL; NATIONAL BASKETBALL ASSOCIATION;
NATIONAL FOOTBALL LEAGUE; ROB MANFRED; NATIONAL HOCKEY
LEAGUE; ADAM SILVER; MARK A. TATUM; ATTILA GAZDAG; ROGER
GOODELL; DAVE GARDI; TROY VINCENT; PAUL J. TAGLIABUE; GARY
B. BATTMAN; DAN MARR; JOHN O'NEAL; COLIN CAPBELL; JOHN
COLLINS; NASCAR HEADQUARTERS; BRIAN FRANCE; MIKE HELTON;
LADIES   PROFESSIONAL  GOLF  ASSOCIATION;  MICHAEL   WHAN;
PROFESSIONAL GOLF ASSOCIATION OF AMERICA; PETER BEVACQUA;
DEREK SPRAQUE,

                Defendants - Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Graham C. Mullen,
Senior District Judge. (3:15-cv-00102-GCM)


Submitted:   June 18, 2015                 Decided:   June 22, 2015


Before SHEDD, DUNCAN, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.
Michael Eugene Owens, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

       Michael      Eugene    Owens   appeals   the    district    court’s    order

dismissing his copyright infringement complaint under 28 U.S.C.

§ 1915(e)(2)(B) (2012).           We have reviewed the record and find

that   this    appeal    is    frivolous.       Accordingly,      we    dismiss   the

appeal        for      the      reasons       stated     by       the      district

court.    See Owens v. Major League Baseball, No. 3:15-cv-00102-

GCM (W.D.N.C. Apr. 2, 2015).                We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                                          DISMISSED




                                          3